IN THE UNITED STATES DISTRICT COURT on A,

er
[= ao
se

BUTTE DIVISION Gist oh

FOR THE DISTRICT OF MONTANA

THOMAS R. MASTERSON,

Plaintiff, No. CV 18-76-BU-SEH

VS.

ORDER
KYLE LANIER, an individual, and

SWAN RANGE LOG HOMES, LLC,
an Idaho limited liability company,

Defendants.

 

 

On October 29, 2019, Plaintiff filed Plaintiff's Motion to Renew Judgment.'
On November 14, 2019, the parties filed Notice of Stipulation to Renew
Judgment.”

ORDERED:

1. Plaintiff's Judgment previously registered in this Court under cause
No. 2:09-mc-00001-CSO is renewed pursuant to Mont. Code Ann. § 27-2-201(1)

for a period of ten years from the date of this Order.

 

'Doc. 19.

2 Doc. 22.
2. Judgment is entered against Defendants Swan Range Log Homes,
LLC and Kyle Lanier, jointly and severally, in the principal sum of $600,000,
together with interest pursuant to 28 U.S.C. § 1962(a).

FURTHER ORDERED:

The hearing set for 10:00 a.m. on November 20, 2019, is VACATED.

DATED this I¢ day of November, 2019.

lem theckten

SAM E. HADDON
United States District Judge
